Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 20, 2017

The Court of Appeals hereby passes the following order:

A17D0488. THADDEUS L. MOORE v. HEATHER C. MOORE.

      In April 2009, the trial court entered a final judgment and decree of divorce for
Thaddeus L. Moore and Heather C. Moore, awarding the parties joint legal custody of
their minor child. In 2016, the mother filed a petition for modification of child custody.
The trial court granted the mother’s petition and awarded her sole physical and legal
custody of the minor child. The father then filed this application for discretionary
appeal.
      Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody or holding or declining
to hold persons in contempt of such child custody judgment or orders” are directly
appealable. Additionally, “[u]nder Georgia law, visitation rights are a part of custody.”
Vines v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013).
      We will grant a discretionary application if the lower court’s order is subject to
direct appeal. See OCGA § 5-6-35 (j). Because the father seeks to appeal an order
that modified child custody and visitation rights, he is entitled to a direct appeal.
Accordingly, this application is hereby GRANTED. From the application materials,
it appears that the father has already filed a timely notice of appeal. If so, he need not
file a second notice. The clerk of the trial court is DIRECTED to include a copy of this
order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
        Clerk’s Office, Atlanta,____________________
                                  06/20/2017
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.

                                                  , Clerk.